DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Upon further evaluation, the double patenting rejection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Per claim 1, the prior art of Cen et al herein Cen discloses:  receiving a demand fetch request for an instruction; determining that the demand fetch request misses in a first level of a cache hierarchy, wherein the first level of the cache hierarchy has a plurality of ways …. determining that a prefetch request for the instruction from a second level of the cache hierarchy is pending and has not resulted in a return that includes the instruction …receiving the return associated with the prefetch request; and servicing the demand fetch request using the return of the prefetch request by providing the instruction from the return associated with the prefetch request to a processing core. 
However, Cen alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … determining that a prefetch request for the instruction from a second level of the cache hierarchy is pending and has not resulted in a return that includes the instruction by: determining a first way of the plurality of ways of the first level associated with the instruction; comparing the first way to each of a plurality of entries of a scoreboard to determine a subset of the plurality of entries associated with the first way, wherein each entry of the plurality of entries includes an assiqned way value and an address value; comparing the address values of the subset of the plurality of entries associated with the first way to an address associated with the instruction to determine a first entry of the plurality of entries associated with the prefetch request for the instruction; and determining that the prefetch request for the instruction from the second level is pending and has not resulted in the return based on the first entry.
Per claim 10, the prior art of Cen et al herein Cen discloses: a processor core; a first level cache; and a memory controller coupled to the processor core and the first level cache, wherein the memory controller includes: a memory confiqured to store a scoreboard that includes a plurality of entries, wherein each of the entries corresponds to a respective request and includes a way value and a request address; and Page 3 of 12Application No. 16/775,479T77902US03 Reply to Office Action Dated December 8, 2021 an address comparator coupled to the memory; wherein the memory controller is operable to: issue a prefetch request for an instruction to a second level cache; receive a demand fetch request for the instruction from the processor core; determine that the prefetch request for the instruction is pending and has not resulted in a return …receiving the return associated with the prefetch request; and servicing the demand fetch request using the return of the prefetch request by providing the instruction from the return associated with the prefetch request to a processing core. 
However, Cen alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … determine that the prefetch request for the instruction is pending and has not resulted in a return that includes the instruction by: determining a first way of the plurality of ways associated with the instruction; comparing the first way to the way values of the plurality of entries of the scoreboard to determine a subset of the plurality of entries associated with the first way; comparing, usinq the address comparator, the request addresses of the subset of the plurality of entries associated with the first way to an address associated with the instruction to determine a first entry of the plurality of entries associated with the prefetch request for the instruction; and determining that the prefetch request for the instruction from the second level is pending and has not resulted in the return based on the first entry;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138